The Surrogate.
It is the well settled law of this State that an executor or administrator appointed in another state has not, as such, any authority beyond the sovereignty, by virtue of whose laws he was appointed. (Parsons v. Lyman, 20 N. Y., 103); and may not sue in the court of another state which had not given him letters of administration. (Matter of Butler, 38 N. Y., 397; Petersen v. Chemical Bank, 32 N. Y., 21.)
Although these cases seem to recognize the fact that, by virtue of their foreign appointment, they obtain the right to all the personal assets of the deceased, and hold substantially that the delivery of such assets will protect the party so delivering in a foreign state, yet the petitioner in this case is a foreign administrator, and presents himself as a suitor, asking for the intervention and authority of this court, by its order, to receive the assets now deposited in this office. It is quite likely that this court would be protected if it voluntarily delivered such assets to the petitioner, and yet the petition seems to invoke a palpable departure from the well *259settled rule established for wise reasons, which are not necessarjr to be repeated here. By virtue of his foreign appointment, he has no standing in this court, but in order to invoke its jurisdiction, must take out letters here.
This being the general rule, a general departure from it would produce great injustice to the rights of local creditors, and possibly to the beneficiaries themselves, as this court is not in possession of the facts in respect to the extent and sufficiency of the sureties furnished in California. A departure from the uniform practice in such a case would not only establish a dangerous precedent, but possibly jeopardize the estate in question.
For these reasons, I feel constrained to deny the prayer of the petition.
Ordered accordingly.